Citation Nr: 0120477	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  95-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) due to loss of use of the left foot.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
in connection with an October 1994 rating decision from the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, according to a supplemental 
statement of the case issued that same date, denied 
entitlement to special monthly compensation based on loss of 
use of the left foot.  The veteran has not appointed a 
representative in connection with this matter.

The Board also notes that the veteran was initially granted 
special monthly compensation, under 38 U.S.C. § 314(k) (now 
38 U.S.C.A. § 1114(k) (West 1991)), due to loss of use of the 
left foot, by rating decision in December 1969, effective 
from June 21, 1969.  In a January 1972 rating decision, the 
RO found that loss of use of the foot was not shown on the 
most recent physical examination, and entitlement to special 
monthly compensation was terminated after March 31, 1972.  It 
does not appear that a notice of disagreement was received to 
initiate an appeal from the January 1972 rating decision. 

In June 1981, the RO again denied the veteran's claim for 
special monthly compensation for loss of use of his left 
foot.  The veteran filed a notice of disagreement in August 
1981; a statement of the case was issued in October 1981.  
The veteran filed a VA Form 9, substantive appeal, in January 
1982.  The veteran requested a hearing before an RO hearing 
officer.  This hearing was conducted in March 1982, but the 
transcript was lost and the tape of the hearing erased.  
The veteran was notified of this situation, and informed that 
another hearing could be scheduled.  By letter in June 1982, 
the veteran stated that he was withdrawing his claim for 
special monthly compensation.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (2001).  The appeal from 
the June 1981 rating decision was therefore withdrawn by the 
veteran, and the present matter before the Board does not 
include appellate review of the June 1981 determination. 

Additionally, in various communications the veteran appears 
to challenge the finality of a January 1972 rating decision 
which terminated a prior award of special monthly 
compensation based on loss of use of the left foot, and/or 
advance a claim of clear and unmistakable error in the 
January 1972 rating decision.  These matters are hereby 
referred to the RO for clarification and appropriate action.  



REMAND

At the outset, the Board finds that it does not at this time 
have appellate jurisdiction of the issue stated on the first 
page of this decision.  Although a November 1994 
communication from the veteran expresses disagreement with 
the October 1994 rating decision to the extent that that 
determination denied entitlement to special monthly 
compensation based on loss of use of the left foot, a 
statement of the case addressing that issue has not been 
furnished to the veteran.  While a supplemental statement of 
the case issued in October did address that issue to some 
extent, a notice of disagreement had not yet been received.  
Therefore, the supplemental statement of the case cannot be 
viewed as a statement of the case.  

Accordingly, further action at the RO level is necessary to 
comply with the provisions of 38 C.F.R. § 19.26 (2000), 
including issuance of a statement of the case.  Although the 
Board does not have appellate jurisdiction and in the past 
has referred such matters to the RO, the United States Court 
of Appeals for Veterans Claims has indicated that the failure 
to issue a statement of the case following a notice of 
disagreement is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board hereby stresses to the veteran that after a 
statement of the case is issued by the RO, a timely 
substantive appeal must be received in order to complete an 
appeal on the issue of entitlement to special monthly 
compensation for loss of use of the left foot.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.300 
(2000).

The case is hereby REMANDED to the RO for the following 
actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action, including, if 
necessary, obtaining medical treatment 
records and a VA examination, required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

2. The RO should issue a statement of the 
case, on the issue of entitlement to 
special monthly compensation under 38 
U.S.C.A. § 1114(k) due to loss of use of 
the left foot, which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for 
the decision denying entitlement to 
special monthly compensation due to loss 
of use of the left foot.  If, and only 
if, a substantive appeal is timely 
received, the case should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




